*917Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 26, 2003, which ruled that claimant was ineligible to receive unemployment insurance benefits under Labor Law § 599.
Claimant applied for unemployment insurance benefits under Labor Law § 599 while pursuing his Masters of Science in Education. Although claimant was considered a full-time student for his educational program and was registered for 12 credit hours, his schedule amounted to approximately nine hours of structured classroom instruction a week. For the purpose of Labor Law § 599 training benefits, “[c]areer and related training” is defined as “one or more approved training courses or activities which require attendance at training for at least 12 hours in each week” (12 NYCRR 482.2 [b]). Inasmuch as this regulation has been interpreted as “requiring some type of structured instructional setting” (Matter of Winston [Commissioner of Labor], 307 AD2d 574, 575 [2003]), substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant’s educational program consisting of less than 12 hours of structured classroom setting failed to meet the description of a “[c]areer and related training” program as defined in 12 NYCRR 482.2 (b) (see id.).
Mercure, J.P., Spain, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.